Citation Nr: 9926502	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a disability manifested 
by blackouts.

Entitlement to service connection for a disability manifested 
by tremors.

Entitlement to service connection for residuals of cold 
injury to include frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1955 to November 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied service 
connection for service connection for blackouts, nervous 
tremors, and residuals of cold injury, including frostbite.  
In April 1997, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1999.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing that he currently has a disorder manifested 
by blackouts and residuals of cold injury, including 
frostbite.

2.  The veteran has not submitted competent evidence linking 
his current tremors, first shown long after service, to an 
incident of service.


CONCLUSION OF LAW

The claims for service connection for a disorder manifested 
by blackouts, a disorder manifested by tremors, and residuals 
of cold injury, including frostbite, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for a disorder manifested by 
blackouts, a disorder manifested by tremors, and residuals of 
cold injury to include frostbite; that is, evidence that 
shows the claims are plausible, meritorious on their own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such claims, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service medical records are not in the veteran's claims 
folder.  RO requests to the National Personnel Records Center 
(NPRC) have been returned with notations that these records 
are not available.  The NPRC has notified the RO that the 
service medical records may have been destroyed in a fire at 
the center in 1973.  Available service documents do not show 
the presence of a disorder manifested by blackouts, a 
disorder manifested by tremors or residuals of cold injury, 
including frostbite.

The post-service medical records, including VA and private 
medical records received from the SSA (Social Security 
Administration) in 1997, do not show the presence of a 
disorder manifested by blackouts or residuals of cold injury 
to include frostbite.  These records do not demonstrate the 
presence of a disorder manifested by tremors until the early 
1970's and do not link this condition to an incident of 
service.  A private medical report of the veteran's 
examination in November 1987 notes the presence of tremors, 
probably benign, related to either ingestion of medications 
or from probable paranoid schizophrenia.  A review of the 
records in the veteran's claims folder shows that service 
connection has not been granted for any of the veteran's 
disorders.  A claim for service connection of a disability is 
not well grounded where there is no medical evidence of the 
claimed disability or linking a current disability to an 
incident of service.  Caluza, 7 Vet. App. 498.

The Board recognizes that there is a heightened duty to 
assist the veteran in the development of evidence with regard 
to his claims when service medical records are not available 
through no fault of the veteran.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In that regard, the Board remanded the case 
to the RO for additional development in April 1997.  That 
remand included a request to schedule the veteran for VA 
neurological and psychiatric examinations in order to 
determine the nature and extent of the disabilities being 
considered in this appeal.  The veteran underwent a VA 
neurological examination in August 1998 and a VA psychiatric 
examination in March 1999.  The report of the August 1998 
neurological examination indicates that the examiner reviewed 
the evidence in the claims folder.  It was noted that he 
reported tremors prior to taking medications for his mental 
condition.  The examiner concluded that the veteran had 
benign essential tremor or a familial tremor in light of his 
reported history of this condition before the use of 
medication for his psychiatric condition.  A disorder 
manifested by blackouts or of residuals of cold injury, 
including frostbite were not found.  At the March 1999 
psychiatric examination, the Axis I diagnosis was residual 
schizophrenia.  The examiner noted that a blackout condition, 
if present, appeared to be a neurological disorder; that the 
veteran's tremor had been associated with a neurological 
disorder and did not fit any particular psychiatric 
condition; and that frostbite is not normally associated with 
a psychiatric disorder.

In a November 1997 letter, the RO asked the veteran for more 
specific information concerning his units while in service in 
Korea and his treatment for blackouts.  A review of the 
record does not show that a reply from the veteran was 
received to this request. 

The Board notes the veteran's testimony at a hearing in 
October 1995 to the effect that he has a disorder manifested 
by blackouts, a disorder manifested by tremors, and residuals 
of cold injury, including frostbite, that began in Korea 
while in service, but this lay evidence is not sufficient to 
demonstrate the presence of the claimed disabilities or to 
link a current disability to an incident of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of a disorder manifested by blackouts 
and residuals of cold injury, including frostbite, and there 
is no competent (medical) evidence linking the veteran's 
tremors, first found in the early 1970's, to an incident of 
service.  Hence, the veteran's claims for service connection 
for a disorder manifested by blackouts, a disorder manifested 
by tremors, and residuals of cold injury, including 
frostbite, are not plausible, and they are denied as not well 
grounded.  

The veteran is advised that he may reopen these claims at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

The claims for service connection for a disorder manifested 
by blackouts, a disorder manifested by tremors, and residuals 
of cold injury to include frostbite are denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

